Citation Nr: 1011573	
Decision Date: 03/29/10    Archive Date: 04/07/10

DOCKET NO.  08-19 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUES

1.  Entitlement to service connection for a scar residual to 
a cesarean section.

2.  Entitlement to service connection for a rash on the feet, 
arms, and thighs.

3.  Entitlement to service connection for herpes simplex 
virus, type 2 (HSV2). 


REPRESENTATION

Appellant represented by:	Delaware Commission of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from April 1985 to April 
2005.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a December 2005 rating decision by a Regional 
Office (RO) of the United States Department of Veterans 
Affairs (VA).  In that decision, the RO denied service 
connection for a scar residual to a cesarean section, for a 
rash on the feet, arms, and thighs, and for HSV2.

In December 2008, the Veteran had a video conference hearing 
before the undersigned Veterans Law Judge.

The issue of service connection for a scar residual to a 
cesarean section is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
you if further action is required on your part.


FINDINGS OF FACT

1.  In a December 2008 statement, prior to the promulgation 
of a decision in the appeal for service connection for a rash 
on the feet, arms, and thighs, the Veteran wrote that she 
wished to withdraw that appeal.

2.  The Veteran has HSV2 that first became symptomatic, and 
was diagnosed, during her service.




CONCLUSIONS OF LAW

1.  With regard to the claim for service connection for a 
rash on the feet, arms, and thighs, the criteria for 
withdrawal of a substantive appeal by the appellant have been 
met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 
20.204(b) (2009).

2.  The Veteran's HSV2 was incurred in service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, and 5126 (West 
2002 & Supp. 2008)) redefined VA's duty to assist a claimant 
in the development of a claim for VA benefits.  VA 
regulations for the implementation of the VCAA were codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2009).

The Veteran withdrew her appeal for service connection for a 
rash.  The Board is granting herein service connection for 
HSV2.  As the Board is granting the benefit sought on appeal, 
it is not necessary to discuss VA's duties to notify or 
assist the Veteran in substantiating that claim.  

Rash

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b).

In a December 2008 statement, the Veteran wrote that she was 
withdrawing her appeal for service connection for a rash on 
the feet, arms, and thighs.  The Board finds that the 
Veteran's statement satisfies the requirements for 
withdrawing the appeal as to that claim.  Thus, there is no 
remaining allegation of error of fact or law for appellate 
consideration, and that appeal is withdrawn.  Accordingly, 
the Board does not have jurisdiction to review the appeal on 
the issue of service connection for a rash on the feet, arms, 
and thighs, and it is dismissed.  

HSV2

The Veteran is seeking service connection for HSV2.  She 
reports that the virus was first symptomatic during service, 
was diagnosed during service, and has continued to be 
present, albeit largely asymptomatic.  Service connection may 
be established for a disability resulting from disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a claim, 
VA shall give the benefit of the doubt to the claimant.  
38 U.S.C.A. § 5107.

The Veteran had a medical examination in September 1984, in 
preparation for entry into service.  No relevant disorder was 
found at that time.  In outpatient treatment during service 
in October 1986, a clinician found a genital ulcer and a 
tender and enlarged inguinal lymph node.  On testing, HSV2 
was isolated by cell culture.  The Veteran received treatment 
with Zovirax.

The Veteran's April 2005 VA compensation claim included a 
claim for service connection for HSV2.  On VA examination in 
October 2005, the Veteran reported having had three outbreaks 
of HSV2 symptoms during service, the most recent in 1996.  In 
the December 2008 hearing, the Veteran reported having had 
two outbreaks of HSV2 symptoms, both during service.  She 
stated that the physician who diagnosed the HSV2 explained 
that it was not curable, and that for the rest of her life 
she would have to take precautions to avoid transmitting the 
virus to a partner or to a child during birth.

The Veteran's HSV2 was diagnosed during service.  Although 
symptomatic episodes have been infrequent in her case, the 
virus itself does not resolve.  As the Veteran's ongoing HSV2 
was incurred in service, and after resolving all doubt in the 
Veteran's favor, the Board finds that service connection is 
warranted.


ORDER

The appeal for service connection for a rash on the feet, 
arms, and thighs is dismissed.

Entitlement to service connection for HSV2 is granted.


REMAND

The Board will remand the Veteran's claim for service 
connection for residuals of a cesarean section in order to 
obtain additional evidence.  The Veteran had a cesarean 
section in the birth of her child in June 2002.  She reports 
that she has a scar from the surgery, and that she has 
numbness in an area surrounding the scar.  In the December 
2008 hearing, the Veteran stated that the numbness diminishes 
and impairs sensation during sexual intercourse.

The portion of the VA rating schedule that addresses 
gynecological conditions indicates that pregnancy and 
childbirth are not disabilities for rating purposes; but that 
chronic residuals of medical or surgical complications of 
pregnancy may be disabilities for rating purposes.  38 C.F.R. 
§ 4.116, Note 1 (2009).

In February 2005, the Veteran had a VA medical examination in 
preparation for retirement from service.  She reported having 
mild numbness of the cesarean section scar, and decreased 
sensation of the left lower abdomen.  The Veteran had VA 
medical examinations in 2005 and 2007.  In an October 2005 
examination, it was noted that the Veteran had a scar from 
the 2002 cesarean section.  The examination report indicated 
that the scar did not have any significant effects on the 
Veteran's usual occupation or daily activities.  In the March 
2007 examination, the examiner reported that the Veteran had 
a well-healed cesarean section scar, with slightly decreased 
sensation about half an inch above and half an inch below the 
scar.  The reports from the 2005 and 2007 examinations did 
not indicate the measurements of the cesarean section scar, 
nor was an opinion as to whether decreased sensation 
represents a complication from the surgery, rather than a 
standard or certain result.

In the December 2008 hearing, the Veteran reported that the 
physician who performed the March 2007 examination at first 
would not examine her cesarean section scar and the 
surrounding area, and then indicated that she was only 
examining the area because the Veteran insisted.  The Veteran 
reported that the numbness interfered with sexual relations 
between herself and her husband.  

The Veteran asserts that numbness around the cesarean section 
scar produces some functional impairment, and she raises 
questions about the March 2007 examination.  The Board will 
remand the issue for a new VA examination by a different 
examiner to obtain scar measurements and an opinion as to 
whether any residual of the cesarean section, including 
decreased sensation around the scar, represents a 
complication rather than a standard or certain result.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA scar 
examination, by a different examiner than 
the one who conducted the March 2007 
examination, to determine the residual 
effects of a cesarean section performed in 
2002.  The claims file must be provided to 
and be reviewed by the examiner in 
conjunction with the examination.  The 
examiner should report the measurements 
and characteristics of the scar from the 
cesarean section, including any findings 
of decreased sensation or numbness.  
Following review of the claims file and 
examination of the Veteran, the examiner 
should provide an opinion as to whether 
any identified residuals, including 
decreased sensation or numbness (if 
existent) associated with the scar or 
surrounding area, represents a standard or 
certain residual of a caesarian section, 
or whether such findings would be 
classified as a complication from the 
surgery.  A rationale for any opinion 
expressed should be provided.

2.  After completion of the above, review 
the expanded record and determine if the 
Veteran's claim can be granted.  If the 
claim remains denied, issue a supplemental 
statement of the case and afford the 
Veteran an opportunity to respond.  
Thereafter, return the case to the Board 
for appellate review.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The Veteran has the right to submit additional 
evidence and argument on the matter that the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


